UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) T QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-33491 Green Energy Management Services Holdings, Inc. (Exact name of registrant as specified in its charter) Delaware 75-2873882 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2251 Drusilla Lane, Suite B Baton Rouge, Louisiana (Address of principal executive offices) (Zip Code) 225-364-2813 (Registrant’s telephone number, including area code) 381 Teaneck Road, Teaneck, New Jersey 07666 (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes T or No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes T or No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfilero Acceleratedfilero Non-acceleratedfilero SmallerreportingcompanyT (Donotcheckifasmaller reportingcompany) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o or No T There were 443,977,432 shares of the registrant’s common stock, $0.0001 par value, outstanding as of November 14, 2011. GREEN ENERGY MANAGEMENT SERVICES HOLDINGS, INC. TABLE OF CONTENTS Page PART I. FINANCIAL INFORMATION Item1. Financial Statements: 1 Condensed Consolidated Balance Sheets as of September 30, 2011 and December 31, 2010 1 Condensed Consolidated Statements of Operations for the Three and Nine Months Ended September 30, 2011 and September 30, 2010 2 Condensed Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2011 and September 30, 2010 3 Condensed Consolidated Statements of Stockholders’ Equity for the Nine Months Ended September 30, 2011 4 Notes to Condensed Consolidated Financial Statements 5 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 10 Item3. Quantitative and Qualitative Disclosures about Market Risk 15 Item4. Controls and Procedures 15 PART II. OTHER INFORMATION Item1. Legal Proceedings 16 Item1A. Risk Factors 16 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 17 Item3. Defaults Upon Senior Securities 18 Item4. (Removed and Reserved) 18 Item5. Other Information 18 Item6. Exhibits 18 Table of Contents PART I: FINANCIAL INFORMATION Item 1. Financial Statements GREEN ENERGY MANAGEMENT SERVICES HOLDINGS, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) September 30, December 31, ASSETS Current assets: Cash $ $ Accounts receivable Prepaid expenses Deferred project costs - current Other current assets Total current assets Property and equipment-net Deferred project costs Licensing agreement - net Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' (DEFICIT) Current liabilities: Line of credit - related party $ $
